ACCEPTED
                                                                                 14-10-00708-CV
                                                                 FOURTEENTH COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                                                            7/16/2015 3:35:10 PM
                                                                           CHRISTOPHER PRINE
                                                                                          CLERK


                       No. 14-10-00708-CV
                                                               FILED IN
             IN THE FOURTEENTH COURT OF APPEALS
                                            14th COURT OF APPEALS
                       HOUSTON, TEXAS          HOUSTON, TEXAS
                                                        7/16/2015 3:35:10 PM
                                                        CHRISTOPHER A. PRINE
   PORT OF HOUSTON AUTHORITY OF HARRIS                           Clerk
                                                      COUNTY, TEXAS
                                     v.
              ZACHRY CONSTRUCTION CORPORATION


  On appeal from the 151st Judicial District Court of Harris County, Texas
                    Trial Court Cause No. 2006-72970

 ZACHRY CONSTRUCTION CORPORATION’S UNOPPOSED MOTION
 FOR LEAVE TO FILE THUMB DRIVE CONTAINING HYPERLINKED
            SUPPLEMENTAL BRIEF OF APPELLEE

GIBBS & BRUNS, LLP                    REYNOLDS FRIZZELL, LLP
Robin C. Gibbs                        Brandon T. Allen
State Bar No. 0785300                 State Bar No. 24009353
rgibbs@gibbsbruns.com                 ballen@reynoldsfrizzell.com
Jennifer Horan Greer                  1100 Louisiana, Suite 3500
State Bar No. 00785611                Houston, Texas 77002
jgreer@gibbsbruns.com                 Phone: (713) 485-7200
Sydney G. Ballesteros                 Fax: (713) 485-7520
State Bar No. 24036180
sballesteros@gibbsbruns.com           ALEXANDER DUBOSE
Michael R. Absmeier                   JEFFERSON & TOWNSEND LLP
State Bar No. 24050195                Douglas W. Alexander
mabsmeier@gibbsbruns.com              State Bar No. 00992350
Amanda B. Nathan                      dalexander@adtappellate.com
State Bar No. 00784662                515 Congress Avenue, Suite 2350
anathan@gibbsbruns.com                Austin, Texas 78701-3562
1100 Louisiana, Suite 5300            Phone: (512) 482-9301
Houston, Texas 77002                  Fax: (512) 482-9303
Phone: (713) 650-8805
Fax: (713) 750-0903
 ZACHRY CONSTRUCTION CORPORATION’S UNOPPOSED MOTION
 FOR LEAVE TO FILE THUMB DRIVE CONTAINING HYPERLINKED
            SUPPLEMENTAL BRIEF OF APPELLEE

      Appellee Zachry Construction Corporation files this Unopposed Motion for

Leave to File Thumb Drive Containing Hyperlinked Version of Supplemental

Brief of Appellee.

                                        I.
                     Necessity for Leave to File Thumb Drive

      On June 12, 2015, Zachry filed its post-remand Supplemental Brief of

Appellee.    For the Court’s convenience, Zachry has created a thumb drive

containing a copy of the Supplemental Brief that is hyperlinked to the appellate

record and the legal authorities cited therein. The linked brief is enormous—1.5

MB—and thus too big to file electronically. Zachry therefore seeks leave to

submit the hyperlinked brief on a thumb drive. Zachry would also provide copies

of the hyperlinked brief to counsel for the Port of Houston Authority.

                                        II.
                            Content of Hyperlinked Brief

      The hyperlinked version of the Supplemental Brief is identical to the brief

originally filed, with the following exceptions:

1.    The version on the thumb drive contains hyperlinks to the entire record and

all legal authorities, rather than just to the appendix.
2.     Although the Supplemental Appellee’s brief contains four erroneous cites,

the version on the thumb drive links the erroneous cites to the correct cites as

shown below.

       a.     On page xxi, line 4, the citation to “Argument Part IV.D.” links to

              “Argument Part III.D.”

       b.     On page xxi, line 11, the citation to “Argument Part IV.E.” links to

              “Argument Part III.E.”

       c.     On page 12, the citation to “449 S.W.3d at 101, n.3(A3)” links to “449

              S.W.3d at 102.”

       d.     On page 40, line 2, the citation to PX580 at 273, links to CR37:10572.

              See Zachry Construction Corporation’s Notice of Incorrect Citation

              (filed July 11, 2015).

                                             III.
                                            Prayer

       Zachry requests leave to file a thumb drive containing the hyperlinked

version of its Supplemental Brief of Appellee described above. Zachry prays for

all other relief to which it is entitled.
                                  Respectfully submitted,

                                  By: /s/ Robin C. Gibbs

REYNOLDS FRIZZELL LLP             GIBBS & BRUNS, L.L.P.
Brandon T. Allen                  Robin C. Gibbs
State Bar No. 24009353            State Bar No. 0785300
ballen@reynoldsfrizzell.com       rgibbs@gibbsbruns.com
1100 Louisiana, Suite 3500        Jennifer Horan Greer
Houston, Texas 77002              State Bar No. 00785611
Phone: (713) 485-7200             jgreer@gibbsbruns.com
Fax: (713) 485-7520               Sydney G. Ballesteros
                                  State Bar No. 24036180
ALEXANDER DUBOSE                  sballesteros@gibbsbruns.com
JEFFERSON & TOWNSEND LLP          Michael R. Absmeier
Douglas W. Alexander              State Bar No. 24050195
State Bar No. 00992350            mabsmeier@gibbsbruns.com
dalexander@adtappellate.com       Amanda B. Nathan
515 Congress Avenue, Suite 2350   State Bar No. 00784662
Austin, Texas 78701-3562          anathan@gibbsbruns.com
Phone: (512) 482-9301             1100 Louisiana, Suite 5300
Fax: (512) 482-9303               Houston, Texas 77002
                                  Phone: (713) 650-8805
                                  Fax: (713) 750-0903

                                  ATTORNEYS FOR APPELLEE, ZACHRY
                                  CONSTRUCTION CORPORATION
                          CERTIFICATE OF SERVICE

      I hereby certify that on the 16th day of June, 2015, a copy of the foregoing

instrument was served upon the following counsel by electronically filing with the

Clerk of Court using the TexFile electronic filing system which will send

notification of such filing to the following and via e-mail:

David E. Keltner                            Marie R. Yeates
State Bar No. 11249500                      State Bar No. 22150700
david.keltner@kellyhart.com                 myeates@velaw.com
Marianne Auld                               Catherine B. Smith
State Bar No. 01429910                      State Bar No. 03319970
marianne.auld@kellyhart.com                 csmith@velaw.com
KELLY HART & HALLMAN LLP                    VINSON & ELKINS L.L.P.
201 Main Street, Suite 2500                 1001 Fannin, Suite 2500
Fort Worth, Texas 76102                     Houston, Texas 77002

David H. Brown                              Michael A. Heidler
State Bar No. 03109200                      State Bar No. 24059921
dbrown@bkllp.com                            mheidler@velaw.com
BROWN & KORNEGAY LLP                        VINSON & ELKINS L.L.P.
2777 Allen Parkway, Suite 977               2801 Via Fortuna, Suite 100
Houston, Texas 77019                        Austin, Texas 78746

Karen L.T. White                            Bill Sims
State Bar No. 20274500                      State Bar No. 18429500
karen@kltwpc.com                            bsims@velaw.com
KAREN L.T. WHITE, P.C.                      VINSON & ELKINS L.L.P.
2777 Allen Parkway, Suite 977               2001 Ross Avenue, Suite 3700
Houston, Texas 77019                        Dallas, Texas 75201

                                            Attorneys for Respondent, The Port of
                                            Houston Authority of Harris County,
                                            Texas
Joe F. Canterbury, Jr.                 Michael Keeley
State Bar No. 03761000                 State Bar No. 11157800
jcanterbury@canterburylaw.com          michael.keeley@strasburger.com
CANTERBURY ELDER GOOCH                 STRASBURGER & PRICE, LLP
       SURRATT SHAPIRO & STEIN         901 Main Street, Suite 4400
Occidental Tower                       Dallas, Texas 75202
5005 LBJ Freeway, Suite 1000           Attorney for Amicus Curiae Zurich
Dallas, Texas 75244                    Surety
Attorneys     for      Amicus Curiae
Associated General Contractors of
Texas, Inc.




                                        /s/ Jennifer Horan Greer
                                        Jennifer Horan Greer
                     CERTIFICATE OF COMPLIANCE

      I conferred with the Port’s counsel, Marie Yeates, on July 16, 2015, and was

informed that the Port does not oppose this motion.


                                            /s/ Jennifer Horan Greer
                                            Jennifer Horan Greer